EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In The Claims
Claim 4, line 6, “keypair” has been changed to -- key pair --. 
Claim 13, line 13, “software program” has been changed to – software-encoded computer program --. 


Reasons For The Above Changes
The above changes have been made to address inconsistencies to eliminate 112(b) issues.   

REASONS FOR ALLOWANCE
Claims 1 - 20 are allowed. 
Claims 1 - 3 are allowable over prior art of record because the art does of record does not disclose or suggest obvious decoupling at least one first neuron of a first plurality of neurons of the first neuronal module from the first neuronal module, wherein the at least one first decoupled neuron operates independently from the other neurons of the first plurality of neurons, and activates in response to an input matching features learned by the at least one first decoupled neuron; and decoupling at least one second neuron of a second plurality of neurons of the second neuronal module from the second neuronal module, wherein the at least one second decoupled neuron operates independently from the other neurons of the second plurality of neurons, and activates in response to an input matching features learned by the at least one second decoupled neuron, in combination with the rest of the claimed limitations.

Claims 4 – 20 are allowable over prior art of record because the art does of record does not disclose or suggest obvious to receive a keypair request; select a mapped section of the hard disk platen identified by the selected map section locator as a source of a first private key; detect a time series of discrete gravitomagnetic energy inputs originating from a series of discrete detections of features fixated within the section of the hard disk platen identified by the selected map section locator; derive a private key from the time series of discrete gravitomagnetic energy inputs; and derive a public key by applying a conversion software to the private key, whereby the source of the private key is fixated within the hard disk platen, in combination with the rest of the claimed limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FUJIMAKI et al teaches according to one embodiment, a magnetic head slider includes: a magnetic head; a slider main body configured to be provided with the magnetic head; a first protrusion portion configured to be provided on the slider main body so as to abut the magnetic head; a second protrusion portion configured to be provided on a top surface of the first protrusion portion; and a cutout portion configured to be provided to an edge portion on the top surface of the second protrusion portion, the edge portion being on a side of the top surface..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2128